DETAILED ACTION
Amendment filed 30 June 2022 has been entered. Applicant’s amendment to the Title filed on 30 June 2022 has been entered. Applicant’s amendments have overcome the specification objection and all 112 rejections of the previous office action.  Claims 1-2, 4, and 6-12 remain pending.
Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
INVOKED
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a compression element” in claims 1, 9; 
“an electric element” in claims 1, 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4, and 6-8 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the single sliding length L," in line 19 of claim 1, submitted on 30 June 2022.  There is insufficient antecedent basis for this limitation in the claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4, and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi (US 2019/0285063 used as a translation of JP-2016-231272; inventor submitted reference) in view of Manke (US 2013/0323030) in view of Cohen (US 6,736,991) in view of Nakayama (US 4,244,679).
Regarding claim 1, Hayashi discloses a hermetic refrigerant (refrigerant compressor 100, abstract) compressor comprising a sealed container (container 101, id.)…, the sealed container accommodating an electric element (electric element 106, id.) and a compression element (compression element 107, id.), the compression element being driven by the electric element and configured to compress a refrigerant (id.), wherein the compression element includes: a shaft part (crankshaft 108, id.) that is a crank shaft (id.) including a main shaft (main shaft 109.) and an eccentric shaft (eccentric shaft 110, id.); and a bearing part (main bearing 114, id.) that pivotally supports the shaft part, the bearing part including a main bearing (MAIN BEARING 114, id.) and an eccentric bearing (eccentric bearing 119, id.), the main bearing pivotally supporting the main shaft, the eccentric bearing pivotally supporting the eccentric shaft, the main shaft includes a sliding surface (outer surface of shaft, id.) that slides on the main bearing, … the lubricating oil contains a sliding modifier that is either sulfur or a sulfur- containing compound (sulfur lubricant, par 0135), …. and the shaft part is made of a ferrous material (shaft is iron based, par 0022). 
Hayashi further teaches in which lubricating oil having a kinematic viscosity in a range of 1 mm2/S to 9 mm2/S at 40°C is stored (kinematic viscosity 0.1 – 5.1 mm^2/s, par 0020) …, and a length of one of the sliding surfaces in the axial direction, the one sliding surface having the least length in the axial direction among the plurality of sliding surfaces, is the single sliding length L, and a ratio L / D of the single sliding length L to an external diameter D of the main shaft is less than or equal to 0.51 and is greater than or equal to 0.15 (Hayashi, L/D ratio of 0.1 to 1.20; or 0.45 and less, para 0020, 0026-0027, 0055, 0056). It would have been obvious to a person of ordinary skill in the art to utilize the claimed range for kinematic viscosity of oil and the range of the sliding surfaces ratio as Hayashi discloses an overlapping range with the motivation to minimize abrasion of the bearing (Hayashi, par 0026-0027; See MPEP 2144.05).
Hayashi does not disclose the sliding surface being divided into a plurality of sliding surfaces,… a content of the sliding modifier in the lubricating oil in terms of an atomic weight of sulfur is greater than or equal to 100 ppm, the sealed container includes a member made of copper or a copper- containing member.
Manke teaches wherein the sliding surface is divided into the plurality of sliding surfaces (fig 4, par 0020). It would have been obvious ta person of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate a partial recess of Manke into the single bearing part of Hayashi in order to create a plurality of bearing parts and thereby  to minimize the power dissipated by viscous friction between the crankshaft and bearing hub (Manke, par 0020).
Cohen teaches a refrigerant lubricant oil (naphthenic mineral oil lubricant, c 2 l 67) wherein a content of the sliding modifier in the lubricating oil in terms of an atomic weight of sulfur is greater than or equal to 100 ppm (sulfur content of Suniso 3gs oil is 200 ppm, table 1; Suniso is the most widely used of the naphthenic base oils, c 3 l 5-15).  It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to utilize the refrigeration lubricant disclosed by Cohen because they are known to have good, low temperature properties that are suitable for the intended purpose of lubricating in a refrigeration system (Cohen, c 3 l 4-6, See MPEP 2114.07).
Nakayama teaches an analogous refrigeration compressor with bearings such that the sealed container includes a member made of copper or a copper-containing member (bearing can be made of copper-lead-tin alloy or babbitt metal, c 1 l 45-47). It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate a bearing material as taught by Nakayama to support the iron containing shaft of Hayashi as an art suitable bearing material (See MPEP 2144.07).
Regarding claim 2, Hayashi in view of Manke teaches the hermetic refrigerant compressor according to claim 1, wherein, when a total of the lengths of the plurality of sliding surfaces in the axial direction is a total sliding length Lt, a ratio Lt / D of the total sliding length Lt to the external diameter D is less than or equal to 1.26. It would further be obvious that the combination of Hayashi and Manke would combine for a total of the lengths of the plurality of sliding surfaces in the axial direction is a total sliding length Lt, a ratio Lt / D of the total sliding length Lt to the external diameter D is less than or equal to 1.26 (Hayashi, L/D ratio of 0.1 to 1.20, para 0055, 0056), in order to minimize abrasion of the sliding surface and thereby increase reliability (Hayashi, par 0027). It would have been obvious to a person of ordinary skill in the art to utilize the claimed range as Hayashi discloses an overlapping range with the motivation to minimize abrasion of the bearing (Hayashi, par 0026-0027; See MPEP 2144.05).
Regarding claim 4, Hayashi in view of Manke teaches the hermetic refrigerant compressor according to claim 2, wherein the ratio Lt / D is greater than or equal to 0.3 (Hayashi, L/D ratio of 0.1 to 1.20, para 0055, 0056). It would have been obvious to a person of ordinary skill in the art to utilize the claimed range as Hayashi discloses an overlapping range with the motivation to minimize abrasion of the bearing (Hayashi, par 0026-0027; See MPEP 2144.05).
Regarding claim 6, Hayashi discloses the hermetic refrigerant compressor according to claim 1, wherein the lubricating oil further contains a phosphorus-based extreme-pressure additive (phosphorous compound additive, par 0028). 
Regarding claim 7, Hayashi discloses the hermetic refrigerant compressor according to claim 1, wherein the electric element is inverter-driven at a plurality of operating frequencies (inverter driven at a plurality of frequencies, par 0032). 
Regarding claim 8, Hayashi in view of Manke in view of Cohen in view of Nakayama teaches a refrigerator-freezer (Hayashi, freezer/refrigerator, par 0033) comprising a refrigerant circuit (refrigerant circuit, id) including: the hermetic refrigerant compressor according to claim 1; a radiator (radiator, id.); a decompressor (decompressor, id.); and a heat absorber (heat absorber, id.), wherein in the refrigerant circuit, the hermetic refrigerant compressor, the radiator, the decompressor, and the heat absorber are connected by piping in an annular manner (annularly coupled, id.).  


Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi in view of Cohen in view of Nakayama.
Regarding claim 9, Hayashi discloses a hermetic refrigerant (refrigerant compressor 100, abstract) compressor comprising a sealed container (container 101, id.) …, the sealed container accommodating an electric element (electric element 106, id.) and a compression element (compression element 107, id.), the compression element being driven by the electric element and configured to compress a refrigerant (id.), wherein the compression element includes: a shaft part (crankshaft 108, id.) that is a crank shaft (id.) including a main shaft (main shaft 109.) and an eccentric shaft (eccentric shaft 110, id.); and a bearing part (main bearing 114, id.) that pivotally supports the shaft part, the bearing part including a main bearing (MAIN BEARING 114, id.) and an eccentric bearing (eccentric bearing 119, id.), the main bearing pivotally supporting the main shaft, the eccentric bearing pivotally supporting the eccentric shaft, the main shaft includes a sliding surface (outer surface of shaft, id.) that slides on the main bearing, the sliding surface being a single sliding surface (fig 1b, a single sliding surface is depicted.),…, the lubricating oil contains a sliding modifier that is either sulfur or a sulfur- containing compound (sulfur lubricant, par 0135), a content of the sliding modifier in the lubricating oil in terms of an atomic weight of sulfur is greater than or equal to 100 ppm, the sealed container includes a member made of copper or a copper- containing member, and the shaft part is made of a ferrous material (shaft is iron based, par 0022). 
Hayashi further teaches in which lubricating oil having a kinematic viscosity in a range of 1 mm2/S to 9 mm2/S at 40°C is stored (kinematic viscosity 0.1 – 5.1 mm^2/s, par 0020) …, and a length of the single sliding surface that in an axial direction, is the single sliding length L, and a ratio L / D of the single sliding length L to an external diameter D of the main shaft is less than or equal to 0.51 and is greater than or equal to 0.15 (Hayashi, L/D ratio of 0.1 to 1.20; or 0.45 and less, para 0020, 0026-0027, 0055, 0056). It would have been obvious to a person of ordinary skill in the art to utilize the claimed range for kinematic viscosity of oil and the range of the sliding surfaces ratio as Hayashi discloses an overlapping range with the motivation to minimize abrasion of the bearing (Hayashi, par 0026-0027; See MPEP 2144.05).
Hayashi does not disclose “a content of the sliding modifier in the lubricating oil in terms of an atomic weight of sulfur is greater than or equal to 100 ppm, the sealed container includes a member made of copper or a copper-containing member.”
Cohen teaches a refrigerant lubricant oil (naphthenic mineral oil lubricant, c 2 l 67) wherein a content of the sliding modifier in the lubricating oil in terms of an atomic weight of sulfur is greater than or equal to 100 ppm (sulfur content of Suniso 3gs oil is 200 ppm, table 1; Suniso is the most widely used of the naphthenic base oils, c 3 l 5-15).  It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to utilize the refrigeration lubricant disclosed by Cohen because they are known to have good, low temperature properties that are suitable for the intended purpose of lubricating in a refrigeration system (Cohen, c 3 l 4-6, See MPEP 2114.07).
Nakayama teaches an analogous refrigeration compressor with bearings such that the sealed container includes a member made of copper or a copper-containing member (bearing can be made of copper-lead-tin alloy or babbitt metal, c 1 l 45-47). It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate a bearing material as taught by Nakayama to support the iron containing shaft of Hayashi as an art suitable bearing material (See MPEP 2144.07).
Regarding claim 10, Hayashi discloses the hermetic refrigerant compressor according to claim 9, wherein the lubricating oil further contains a phosphorus-based extreme-pressure additive (phosphorous compound additive, par 0028). 
Regarding claim 11, Hayashi discloses the hermetic refrigerant compressor according to claim 9, wherein the electric element is inverter-driven at a plurality of operating frequencies (inverter driven at a plurality of frequencies, par 0032). 
Regarding claim 12, Hayashi discloses a refrigerator-freezer (freezer/refrigerator, par 0033) comprising a refrigerant circuit (refrigerant circuit, id) including: the hermetic refrigerant compressor according to claim 9; a radiator (radiator, id.); a decompressor (decompressor, id.); and a heat absorber (heat absorber, id.), wherein in the refrigerant circuit, the hermetic refrigerant compressor, the radiator, the decompressor, and the heat absorber are connected by piping in an annular manner (annularly coupled, id.).  
Response to Arguments
Applicant's arguments filed 30 June 2022 have been fully considered but they are not persuasive.
 Examiner has incorporated new prior art and obvious rationales to reject the amended limitations.
Applicant argues that ration of L/D set less than or equal to 0.51 at the shaft part with low-viscosity lubricating oil, and reducing the sulfur content to avoid corrosion of the copper containing person would not intentionally use lubricating oil containing a large amount of sulfur (applicant’s remarks, page 11-12). Implicit in applicant’s arguments is that lubricating oil used in the refrigeration compressor would have sulfur contents lower than the claimed amount. Cohen teaches that typical refrigeration lubricants with reduced sulfur content will still contain sulfur that anticipates the claimed amount (Cohen, c 3 line 10-12, Table 1). Since the claimed sulfur content for a reduced sulfur oil is known and does not constitute an unexpected range or amount, the claimed amount is not considered distinguishing and the rejection is maintained.
Applicant further argues Hayashi does not teach the claimed ration above 0.51 provide wear resistance due to the properties of lubricating oil (applicant’s remarks, page 12). The argument is not persuasive because Hayashi teaches a range of bearing ratios that encompass the claimed ratio (Hayashi, para 0055-0056). Hayashi does disclose that ranges below 0.45 are preferable; however Hayashi explicitly discloses that in the claimed ranges a satisfactory lubricating effect can still be realized with a low viscosity lubricating oil (Hayashi, par 0056). Since Hayashi teaches the claimed ranges and the anticipated result; the examiner concludes that applicant’s argument for unexpected result is actually taught by Hayashi.  Therefore the rejection under Hayashi is maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY S LEE whose telephone number is (571)272-5354. The examiner can normally be reached Mon-Fri 0900-1800.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEOFFREY S LEE/Examiner, Art Unit 3746         

/ESSAMA OMGBA/Supervisory Patent Examiner, Art Unit 3746